DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment filed on 3 November is acknowledged and entered.  By this Amendment, the Applicant amended claims 15-18, 20-24, 26, and 28. Claims 15-28 remain pending in the application. 
Response to Arguments
Claim Rejections, 35 USC 112(b),  Applicant argues that Examiner’s previous rejections of Claims 15-28 under 35 USC 112(b) for containing multiple instances of phrases that are passive, narrative, and/or inferential was in error.  
	Applicant specifically argues Examiner’s reliance upon Ex parte Brune, BPAI 2009-004646, August 7, 2009, (appl. no. 10/399,272).  Applicant’s arguments concerning Brune are persuasive, and the reliance thereof is therefore withdrawn.
With respect to Examiner’s previous rejections of Claims 15-28 for “multiple instances of phrases that are passive, narrative, and/or inferential”, Examiner has reviewed the amended claim set in light of Applicant’s arguments.  Applicant’s amendments and arguments are partially persuasive and the rejections are withdrawn with exceptions as noted below, which continue to contain phrases that are passive, narrative, and/or inferential (e.g. do not provide positive recitation of method “step(s)”).
Regarding Claim 15, Examiner notes Applicant’s method (Claim 15) “for measuring a quantity of gas introduced into a gas tank via a filling station”, comprising the following positively recited steps:
	transferring gas from the source to the tank,
	interrupting the transfer of gas with closure of the downstream isolation valve,

	including a measurement of a quantity of gas situated downstream of the flow meter… prior to said step of transferring,
	(optionally) calculating a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring
	(optionally) calculating a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring
	generating a signal indicating a corrected quantity of gas transferred,
	indicating the corrected quantity of gas transferred (and) replac(ing) the previous signal indicating the corrected quantity of gas transferred generated previously during the course of the same filling operation (parenthetical additions added based upon Examiner’s understanding of this limitation).
For clarity of the record, the previous rejections of these limitations under 35 USC 112(b) are withdrawn, in light of Applicant’s amendments and arguments.
However, Applicant further claims (Claim 15) “a positive or negative determined corrective quantity to the transferred quantity of gas”.  In Claim 15, Applicant provides details as to how the “corrective quantity” is obtained/calculated/determined, but these details are not positively recited.  	In other words, Applicant does not use active method verbiage such as “obtaining”, “calculating” and/or “determining” a corrective quantity of gas when establishing the claimed limitation.  	Therefore the method of actually obtaining/calculating/determining the “corrective quantity” remains inferred as currently written.
Furthermore, the method steps for determin(ing) the “corrective quantity” are also not positively recited; Applicant does not use active method verbiage such as “measuring” or calculating” a “quantity of gas situated downstream of the flow meter in the filling pipe prior to said In short, there remains no actual (positively recited) step of “determining” the “determined corrective quantity” in the currently amended Claim 15, and the previous 112(b) rejections for these limitations in Claim 15 (and dependent Claims 16-27, as they suffer the same deficiencies) stand.
Regarding Claim 28,  in light of Applicants arguments, the rejections of 112(b) of Claim 28 for passive narrative and/or inferential language as noted in the previous Office Action is withdrawn.  However, upon further review, a new round of rejections is presented below in the section titled “Claim Rejections, USC 112”.

	Claim Rejections, 35 USC 102,  Applicant further argues (pg 12-13) that Examiner has not adequately explained the rationale behind the reliance on Shock et al as primary art for the claimed invention, with particular emphasis on Applicant’s claim of “generating a signal indicating a corrected quantity of gas transferred, the corrected quantity of gas transferred is obtained by adding a positive or negative determined corrective quantity to the  transferred quantity of gas measured by the flow meter during the transfer step; the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of the transfer step; (and) the last-generated signal indicating the corrected quantity of gas transferred replaces the previous signal indicating the corrected quantity of gas transferred generated previously during the course of the same filling operation.
	Although Shock discloses the above limitations as presented in the previous Office Action, Examiner additionally offers the following clarification in addition to the previously cited sections, in the interests of compact prosecution.

	Shock’s disclosure of a (“widely used”) controller that corrects “error between a measured process variable and a desired setpoint by calculating and then outputting a corrective action that can adjust the process accordingly” directly reads upon Applicant’s claim limitation of “a corrected quantity of gas transferred… obtained by adding a positive or negative determined corrective quantity,”  since an “error between a measured process variable and a desired setpoint would normally include both positive and negative errors” as recognized by one of ordinary skill in the art.  
	As previously cited (Fig 2 and Col 7, lines 23-30), Shock discloses a direct data linkage connection between controller 110 and flow meter 112.  For the purposes of clarity to the record, Shock additionally discloses (Col 3, lines 34-36) a direct data transmission linkage between controller 110, flow transmitter 112, flow meter 114 and valve 116.  
	Therefore, the previous and current citations of Shock’s disclosure continue to read upon Applicant’s claimed limitation of “generating a signal indicating a corrected quantity of gas transferred”.
	With regards to Applicant’s argument that Shock fails to disclose “…and on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of the transfer step”, Examiner previously relied on:
prior to the transfer step, and
	-Fig 4b, Steps 216-224 and Col 7, lines 23-30 (wherein the status of the dose is continually monitored) for the determination of the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of the transfer step.  
	For clarity of the record, Examiner re-asserts that since Shock (Col 7, lines 31-51) teaches an iterative PID loop (see above) that provides a “measured or calculated quantity of gas” by utilizing a (“widely used”) feedback mechanism to react to/correct error, Shock does continue to read upon Applicant’s claimed limitation of “a determined corrective quantity that is the difference between, on the one hand, the measured or calculated quantity of gas situated downstream of the flow meter in the filling pipe prior to the transfer step, and on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of the transfer step.”
	Claim Rejections, 35 USC 103, In light of the above rationale, Examiner concludes that Applicant’s additional arguments (pg 13-14) concerning the rejections of Claims 19, 25, and 28 under USC 103 are rendered moot, and those rejections stand.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15-16,  as noted above (see “Response to Arguments”), Applicant amended antecedent Claim 15 to include:
	(optionally) “calculating a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring”
	(optionally) “calculating a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring” 
	As understood by Examiner, the word “optionally” applies to both of the above claim limitations.  Therefore, the dependent limitation in Claim 16 concerning the calculation of a “quantity of gas” is considered to be “optional”, per Applicant’s Claim 15.  
	Therefore, per MPEP 2111.04, the claim limitations of amended Claims 15-16 concerning the “optional” calculation of a quantity of gas are considered indefinite as it is unclear if they are actually required by the claims.
Regarding Claims 17-27,  the claims ultimately depend upon Claim 15, and therefore suffer the same deficiencies.
Regarding Claim 28,  the claim contains the phrase “notably for filling pressurized hydrogen tanks” in the preamble.  The use of the word “notably” renders the limitation (and therefore the claim) indefinite, as it is unclear if the filling of pressurized hydrogen tanks is a limiting scope of the claim (or if the claim additionally covers other uses for the apparatus, such as the filling of tanks that are either not pressurized or do not store hydrogen).  Additionally, and in view of the entire claim, the presence of this phrase does not result in a structural difference between the claimed invention and the prior art, and Examiner concludes the phrase to be one of intended use.  Please see MPEP 2111.02.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18, 20-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shock       (US 7,621,302).
Regarding Claim 15, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station (100) that has a filling pipe (106) comprising 
	an upstream end (Examiner’s annotations) connected to at least one source of pressurized gas (102) and a downstream end (107) connected to the gas tank (104) that is to be filled (Col 2, line 66 – Col 3, line 9), 
	the filling pipe comprising a flow meter (114) and a downstream isolation valve (120) positioned between the flow meter and the downstream end of the filling pipe (Col 3, lines 10-19 and 48-56), 
	said method comprising the steps of: 
	transferring gas from the source to the tank, during which step the downstream isolation valve is open (Col 3, lines 48-56, wherein valves 118 and 120 are opened to permit the flow of gas through the system);
	interrupting the transfer of gas with closure of the downstream isolation valve (Fig 2 and Col 4, lines 7-12 and 47-62);
 	measuring, using the flow meter, the quantity of gas transferred during said step of transferring (Col 4, lines 47-62, wherein “flow meter 114 transmits high-speed data signals associated with the instantaneous mass flow rate and cumulative mass flow total to flow transmitter 112”), including a measurement of a quantity of gas situated downstream of the 
	optionally, calculating a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring and calculating a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring (controller 110, flow transmitter 112, flow meter 114, valve 116, Col 7, lines 31-51, Fig 2 and Col 7, lines 23-30, Col 3, lines 34-36, Fig 3b, Step 214 and Col 5, lines 51-54, Fig 4b, Steps 216-224 and Col 7, lines 23-30, and Examiner’s rationale as presented above in “Response to Arguments”);
	 generating a signal indicating a corrected quantity of gas transferred (Fig 2 and Col 7, lines 23-30, wherein flow transmitter 112 constantly monitors quantities of gas transferred and communicates with controller 110), the corrected quantity of gas transferred is obtained by adding a positive or negative determined corrective quantity to the transferred quantity of gas measured by the flow meter during said step of transferring (Fig 3, step 224 and Col 8, lines 44-58), 
	wherein:  the determined corrective quantity is the difference between, 

on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of said step of transferring (Fig 4b, Steps 216-224 and Col 7, lines 23-30, wherein the status of the dose is continually monitored);
 said step of generating is performed several times during the course of said step of transferring (Col 7, lines 31-51, disclosing a PID loop as an iterative process) such that the difference between, 
on the one hand, the measured or calculated quantity of gas situated downstream of the flow meter (114) in the filling pipe said step of transferring (Fig 3b, Step 214 and Col 5, lines 51-54), and
on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during filling (Fig 4b, Steps 216-224 and Col 7, lines 23-30), 
is calculated several times during the course of said step of transferring at successive moments in time (Fig 3b, with emphasis on steps 220-224, and Col 7, lines 23-30, wherein the status of the dose is continually monitored throughout the filling process), and
 in that the last- generated signal indicating the corrected quantity of gas transferred replaces the previous signal indicating the corrected quantity of gas transferred generated previously during the course of the same filling operation (Fig 3b, with emphasis on steps 220-224, which describes an iterative process wherein the latest signal replaces the previous signal).
Further regarding Claim 15, the limitation “…optionally, calculating a quantity of gas situated downstream of the flow meter in the filling pipe prior to said step of transferring and calculating a quantity of gas situated downstream of the flow meter in the filling pipe during and/or at the end of said step of transferring…” under broadest reasonable interpretation as an “option” in a method claim, is not given patentable weight, per MPEP 2111.04.

    PNG
    media_image1.png
    852
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    661
    media_image2.png
    Greyscale

Regarding Claim 16,  Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the quantity of gas situated downstream of the flow meter in the filling pipe is calculated via a predetermined state equation applied to the gas, from a known volume of the filling pipe downstream of the flow meter, from a pressure measured in the filling pipe downstream of the flow meter, from a known molar mass or density of said gas, and from a measured or estimated temperature of the gas, the predetermined state equation being the perfect-gas equation or the real-gas equation (Step 214, Col 5, line 66 - Col 6, line 60 and Col 10, lines 24- 35, wherein the ideal gas law is used to calculate the quantity of gas required to add to conduit 106, and therefore the quantity of gas currently situated in conduit 106).
	Further regarding Claim 16,  as explained above (see “Response to Arguments”) the limitations of amended 16 concern the “optional” calculation of a quantity of gas.  Under broadest reasonable interpretation as an “option” in a method claim, the limitations of Claim 16 are not given patentable weight, per MPEP 2111.04.
Regarding Claim 17, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the volume of the filling pipe downstream of the flow meter is the sum of a first known volume (VA) (“conduit” 106) of the filling pipe situated between the flow meter (114) and the downstream isolation valve (120) and of a second known volume (VB) (“pigtail” 107) of the filling pipe situated between the downstream isolation valve (120) and the downstream end of the filling pipe (Examiner’s annotations);
 the quantity of gas situated downstream of the flow meter in the filling pipe before or during/after a said step of transferring is the sum of the quantities of gas in the first volume (VA) (“conduit” 106) and the second (VB) volume (“pigtail” 107);
 the quantities of gas in the first (VA) and second (VB) volumes are calculated via the predetermined state equation applied to the first volume (VA) and to the second (VB) volume, respectively, from the pressures measured in the filling pipe and in said volumes (VA, VB), respectively, from the known molar mass or density of said gas, and from the measured or estimated temperature of the gas in said volumes (VA, VB), respectively, the predetermined state equation being the perfect-gas equation or the real-gas equation (Steps 226 and 228, and Col 9, line 21 – Col 11, line 15, with particular emphasis on Col 10, lines 24-30, wherein the Ideal Gas Law is specifically cited as being central to the calculations).

Regarding Claim 18, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the measured or calculated quantity of gas situated downstream of the flow meter in the filling pipe before said step of transferring is determined while the downstream isolation valve is closed and while the first volume (VA) (106) is in fluidic communication with the source of pressurized gas (102) and at the pressure of the pressurized-gas source. (Col 9, lines 7-18, wherein controller 110 “calculates the mass of source gas required to add to system 100”, and step 230 and Col 11, lines 17-23, wherein said calculations are completed while isolation valve 120 is open, and Step 242 and Col 12, lines 5-14m wherein the calculations are completed while isolation valve 120 is closed).
Regarding Claim 20, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the quantity of gas situated downstream of the flow meter in the filling pipe before said step of transferring is measured or calculated while the downstream isolation valve is closed (Step 218 and Col 7, lines 18-22) and while the second volume (VB) (“pigtail” 107) is in fluidic communication with the tank that is to be filled and is at the pressure of the tank that is to be filled (Col 5, lines 45,-50).
Further regarding Claim 20,  per Shock:  controller 100 monitors the internal pressure of target cylinder 104 at step 208 (Col 5, lines 45-50).  Doing so would necessarily require the prior connection of the first volume (“conduit” 106), isolation valve 120, and the second volume (“pigtail” 107) to the tank 104.  
Therefore, the measurement or calculation of the quantity of gas situated downstream of the flow meter in the filling pipe before the transfer step as disclosed at Step 218 occurs after the fluidic communication of the tank, and while the isolation valve is closed.
Regarding Claim 21, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein: 

 and the measured or calculated quantities of gas downstream of the flow meter in the filling pipe before and after said step of transferring are determined while the controlled purge valve is closed (Col 12, lines 13-22) and prior to a purge step, if any, that consists in opening the purge valve after the transfer step (Col 12, lines 13-22).
	Further regarding Claims 21, Shock (Col 12, lines 13-22) discloses an iterative process wherein steps 204 and 206 are repeated as needed.  Steps 204 and 206 disclose purging processes (Col 5, lines 32-44) which specifically require the opening of purge valves 122 and 124.  Since the purge process is iterative, one of ordinary skill in the art would recognize that purge valves 122 and 124 would close after each purging, and re-opened at the beginning of the subsequent purge cycle. 
Regarding Claim 22,  Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the pressure measured in the filling pipe downstream of the flow meter (106) is measured when the controlled purge valve is closed (Item 126 and Col 2, lines 26-31, wherein pressure sensor 126 measures pressure of the entire system at Step 200, which occurs prior to the opening of purge valves 122 and 124 at Steps 204 and 206, disclosed at Col 2, lines 32-38). 
Regarding Claim 23, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein said step of generating is performed during said step of transferring, either regularly, continuously or intermittently during the transfer step, and optionally at the end of said step of transferring or after the end of said step of transferring (Fig 2 and Col 7, lines 23-30, wherein flow transmitter 112 constantly monitors quantities of gas transferred and communicates with controller 110).
Regarding Claim 24, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the most recent value for the transferred quantity of gas is taken into consideration when displaying and/or making a charge for and/or transmitting data pertaining to the quantity of gas introduced into the tank during the filling, which means to say that the quantity of gas introduced into the tank is periodically or continuously updated during the course of filling from variable values which are the measured quantity of gas transferred, as measured by the flow meter during the course of filling, and the corrective quantity determined during the course of filling (Fig 3b, with emphasis on steps 220-224, which describes an iterative process wherein the latest signal replaces the previous signal).
Regarding Claim 26, Shock discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the filling station (100) comprises an electronic data processing and storage device (112), notably comprising a microprocessor and/or a computer, said electronic device being configured to receive a signal indicative of the quantity of gas transferred as measured by the flow meter during said step of transferring and to calculate and/or receive and/or transmit and/or display the signal indicating the corrected quantity of gas transferred Col 4, lines 47-62, wherein “flow meter 114 transmits high-speed data signals associated with the instantaneous mass flow rate and cumulative mass flow total to flow transmitter 112”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Nagura             (US 2014/0196814).
Regarding Claim 19, Shock is silent on a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein: the filling pipe comprises a heat exchanger for cooling the gas situated between the flow meter and the downstream isolation valve, the first volume (VA) consisting of a first 
	Nagura, however, teaches a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the filling pipe (18) comprises a heat exchanger (22) for cooling the gas situated between the flow meter (21) and the downstream isolation valve (23 and para 41), the first volume (VA) consisting of a first portion (VAl) situated between the flow meter and the inlet of the heat exchanger (Examiner's annotations) and a second portion situated between the heat exchanger and the downstream isolation valve (Examiner's annotations).

    PNG
    media_image3.png
    736
    832
    media_image3.png
    Greyscale

The advantages of Nagura’s teachings include the ability to further cool the hydrogen to a temperature of -40 degrees Celsius.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Nagura’s teachings to Shocks disclosures by inserting a heat exchanger in between the flow meter and the isolation valve in order to gain the advantages of cooling hydrogen to -40 degrees Celsius.
Further regarding Claim 19,  the combination of Shock as modified by Nagura above teaches a method for measuring the quantity of gas introduced into a gas tank via a filling station wherein the met” via equation 17at Col 10, lines 51-53; therefore subdivisions VA1 and VA2 are also known), wherein the respective pressures or temperatures of the gas in said portions are measured or estimated separately.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Osawa (JP2014043882A).
Regarding Claim 25,  Shock discloses the claimed invention, to include a flow meter, but does not explicitly describe a flow meter wherein the flow meter is of the type that generates electric signals in the form of successive pulses each corresponding to an elementary measured quantity of gas, and in that the generation of a signal indicating the corrected quantity of gas transferred is obtained by a step of modifying at least one of the following: the value of the elementary quantity of gas corresponding to a pulse generated by the flow meter and/or the number of pulses generated by the flow meter and/or the frequency with which the pulses generated by the flow meter are emitted and/or the number of pulses counted from the pulses generated by the flow meter.
	Osawa, however, teaches a flow meter (2) wherein the flow meter is of the type that generates electric signals in the form of successive pulses each corresponding to an elementary measured quantity of gas, and in that the generation of a signal indicating the corrected quantity of gas transferred is obtained by a step of modifying at least one of the following: the value of the elementary quantity of gas corresponding to a pulse generated by the flow meter and/or the number of pulses generated by the flow meter (para 21, wherein the number of flow rate pules generated by flow meter 2 are counted) and/or the frequency with which the pulses generated by the flow meter are emitted and/or the number of pulses counted from the pulses generated by the flow meter.
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Hoke (US 2006/0180236).
Regarding Claim 27, Shock teaches the claimed invention, to include generating a signal indicating a corrected quantity of gas transferred.  Shock, however, does not explicitly disclose a method wherein the signal indicating the corrected quantity of gas transferred is used in a step of calculating a charge to be made for the quantity of gas introduced into the tank.
Hoke, however, teaches a method wherein the signal indicating the corrected quantity of gas transferred is used in a step of calculating a charge to be made for the quantity of gas introduced into the tank (para 24, wherein a conventional mass flow meter can measure the accumulated quantity transferred specifically for billing purposes).
The advantages of Hoke’s teachings include the ability to accurately bill for gas dispensed while preventing overfilling.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hoke’s teachings to Shock’s disclosures by utilizing the flow meter’s measurements for billing purposes in order to gain the advantages of accurate billing while preventing overfilling.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shock in view of Hart ("Using the HART® Communicator with Micro Motion 9700 Series Transmitters", 1994)
Regarding Claim 28, Shock discloses a filling station (100) for filling tanks with pressurized fluid, notably for filling pressurized hydrogen tanks (Col 16, line 64 – Col 17, line 9, wherein “liquids, gases, flammable or non-flammable fluids”, which includes hydrogen, are anticipated in the disclosed invention), comprising a filling pipe (106) and an electronic data processing and storage device (flow transmitter 112, wherein commercially available flow transmitters with memory were known prior to the effective filing date of the claimed invention), 
said filling pipe comprising an upstream end (Examiner’s annotations) connected to at least one source of pressurized gas (102), at least one downstream end (107) intended to be connected to a tank (104) that is to be filled (Col 2, line 66 – Col 3, line 9), a flow meter (114), and 
at least one downstream isolation valve (120) positioned between the flow meter and the downstream end of the filling pipe (Col 3, lines 10-19 and 48-56), wherein: the at least one valve is operable in such a way as to allow a step of transferring gas from the source to the tank (Col 3, lines 48-56, wherein valves 118 and 120 are opened to permit the flow of gas through the system);
 the flow meter is adapted and configured to measure the quantity of gas transferred (Col 4, lines 47-62, wherein “flow meter 114 transmits high-speed data signals associated with the instantaneous mass flow rate and cumulative mass flow total to flow transmitter 112”) and to generate a first signal corresponding to the measured quantity of gas transferred (Fig 2 and Col 7, lines 23-30, wherein “flow meter 114 transmits high-speed data signals” to flow transmitter 112);  
the electronic device is adapted and configured to receive the first signal and to generate a second signal indicating a corrected quantity of gas transferred (Fig 2, and 2 and Col 7, lines 23-30, 
 	the corrected quantity of gas transferred is obtained by adding a positive or negative determined corrective quantity to the measured quantity of gas transferred, as measured by the flow meter (114) during step of transferring gas (Fig 3, step 224 and Col 8, lines 44-58);
 	the determined corrective quantity is the difference between, on the one hand, the measured or calculated quantity of gas situated downstream of the flow meter (114) in the filling pipe prior to the transfer step (Fig 3b, Step 214 and Col 5, lines 51-54), and on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during and/or at the end of step of transferring gas (Fig 4b, Steps 216-224 and Col 7, lines 23-30, wherein the status of the dose is continually monitored);
 	and said step of generating a first is performed several times during the course of said step of transferring so that the difference between, on the one hand, the measured or calculated quantity of gas situated downstream of the flow meter in the filling pipe before the transfer step, and on the other hand, the measured or calculated quantity of gas situated in the filling pipe downstream of the flow meter during filling, is calculated several times during the course of said step of transferring gas at successive moments in time (Fig 3b, with emphasis on steps 220-224, and Col 7, lines 23-30, wherein the status of the dose is continually monitored throughout the filling process) and in that the last-generated signal indicating the corrected quantity of gas transferred replaces the previous signal indicating the corrected quantity of gas transferred generated during the course of the same filling operation (Fig 3b, with emphasis on steps 220-224, which describes an iterative process wherein the latest signal replaces the previous signal).

Further regarding Claim 28,  Shook teaches the claimed invention to include the electronic data processing and storage device (flow transmitter 112), but does not explicitly mention the electronic data processing and storage device as compris(ing) a microprocessor and/or a computer.
	However, flow transmitters comprising a microprocessor and/or a computer are well known and were commercially available prior to the effective filing date of the claimed invention, as evidenced by Hart (pgs 33, 61, 85, and 86, which details how the flow transmitter’s memory is utilized).
	The advantages of Hart’s teachings include the ability to store calibration factors in a commercially available apparatus. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hart’s teachings to Shock’s disclosures by using a commercially available flow transmitter in order to gain the advantages of storing calibration factors within memory.  
	Further regarding Claim 28, the preamble phrase “notably for filling pressurized hydrogen tanks” is indefinite and a statement of intended use, and therefore not given patentable weight.  Please see MPEP 2114.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Kasuya (JP2007024152A) discloses a method for measuring the quantity of gas introduced into a gas tank via a filling station (Fig 1, item 15) that is provided with a filling pipe (18) comprising an upstream end (Examiner’s annotations) connected to at least one source of pressurized gas (14) and a downstream end (hose 44) connected to a tank (12) that is to be filled, in addition to other features of Applicant's Claims 15 and 28.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753




/Timothy P. Kelly/Primary Examiner, Art Unit 3753